 

Exhibit 10.4



 

BOARD ADVISER AGREEMENT

 

This Board Adviser Agreement (the "Agreement") is made effective as of June 1,
2016 (the “Effective Date”) by Lion Biotechnologies, Inc., a Nevada corporation
(the "Company"), and Dr. Elma Hawkins (the "Adviser").

 

WHEREAS, the Adviser has previously served as the Company's President and Chief
Executive Officer and as a member of the Company’s Board of Directors (the
"Board"); and

 

WHEREAS, the Board desires to obtain the advice and counsel of the Adviser
regarding the Company's business, technology and products; and

 

WHEREAS, the Board would like to engage the Adviser to act as an adviser to the
Board, and the Adviser is willing to provide advice and services to the Board on
the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.     Service as an Adviser. The Adviser shall serve as an adviser to the
members of the Board and senior management on a non-exclusive basis for the term
of this Agreement. The Adviser shall perform services hereunder as an
independent contractor and not as an employee, agent, joint venturer or partner
of the Company. The Adviser shall have no power or authority to act for,
represent or bind the Company or its affiliates in any manner whatsoever, except
as may be expressly agreed on each occasion, in writing, by the Company and the
Adviser. The Adviser agrees to take no action that expresses that the Adviser
has such power or authority, and the Adviser shall use reasonable efforts to not
take any action that would imply to a reasonable observer that the Adviser has
such power or authority.

 

2.    Duties. During the term of this Agreement, the Adviser will use its
commercially reasonable efforts to provide advice and counsel to the members of
the Board as may be reasonably requested from time to time, including by
rendering the services described on Schedule 1 to this Agreement to the Board.
The Adviser will report directly to the Board or the Company’s chief executive
officer in the course of performing the Adviser's duties, unless otherwise
expressly directed by the Board.

 

 

 

 

3.    Term. This Agreement shall have a term of 90 days. This Agreement may be
terminated by (i) the Adviser at any time, with or without reason, by written
notice to the Company, and (ii) the Company with written notice any time only if
the Adviser (a) terminates or breaches that certain Severance Agreement and
General Release entered into by the Company and Adviser immediately prior to the
execution of this Agreement, (b) fails to timely provide the services required
hereunder within a commercially reasonable time or otherwise materially breaches
this Agreement, or (c) provides any services, as an employee, officer, director,
consultant or otherwise, to any company or entity that competes directly with
the Company; provided further that in each such case the provisions of Section
6, and Section 7 shall survive any termination or expiration of this Agreement.
In the event this Agreement is terminated by either party, the Company shall pay
pro rata fees and unpaid expenses through the termination date to the Adviser
promptly thereafter.

 

4.    Fees. As compensation for the Adviser's services under this Agreement, the
Company shall pay to the Adviser $10,000, in arrears, for each 30-day period,
commencing on the Effective Date, during which this Agreement is in effect. The
Company shall not be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker's
compensation insurance on the Adviser's behalf. The Adviser is solely
responsible for the payment of all taxes and contributions on the Adviser's
behalf.

 

5.    Expenses. The Company agrees to promptly reimburse the Adviser for
reasonable out-of-pocket expenses incurred in connection with the Adviser's
services, provided that any single expense item in excess of $500 or aggregate
monthly expenses in excess of $1,000 shall be pre-approved by the Company, and
the Adviser shall provide appropriate documentation of all expenses.

 

6.    Indemnification. In the performance of services, the Adviser shall be
obligated to act only in good faith, and shall not be liable to the Company for
errors in judgment that are not the result of intentional misconduct. The
Company agrees to indemnify and hold harmless the Adviser from and against any
and all losses, claims, expenses, damages or liabilities, joint or several,
(including the costs of any investigation and all reasonable attorneys' fees and
costs) to which the Adviser may become subject or incurred by the Adviser, to
the fullest extent lawful, in connection with any pending or threatened
litigation, legal claim or proceeding arising out of or in connection with the
services rendered by the Adviser under this Agreement; provided, however, that
the foregoing indemnity shall not apply to any such losses, claims, related
expenses, damages or liabilities arising out of the Adviser's intentional
misconduct, fraud, or material breach this Agreement. The terms and provisions
of this Section 6 shall survive termination or expiration of this Agreement.

 

2 

 

 

7.     Confidential Information; Developments.

 

7.1       As used in this Agreement, "Confidential Information" means any and
all confidential or proprietary technical, trade and business information
furnished, in any medium, or disclosed in any form or method, including orally,
by the Company to the Adviser during Adviser’s employment with the Company or
during the term of this Agreement, or discovered by the Adviser through any
means, including observation, including, but not limited to, information about
the Company's employees, officers, directors, suppliers, customers, affiliates,
businesses and business relationships; manufacturing processes and methods,
operating technique, practice, plan or strategy, sources of supply, financial
data and know-how, financial projections, business plans, research data,
capabilities, inventions, methods and trade secrets, scientific and technical
data, inventions, processes, formulae, and other trade secrets, and such other
information normally understood to be confidential or otherwise designated as
such in writing by the Company, as well as information discerned from, based on
or relating to any of the foregoing which may be prepared or created by the
Adviser. Confidential Information shall not include:

 

(i)      information that is publicly available as of the date of this
Agreement; or

 

(ii)     information that subsequently becomes publicly available or generally
known in the industry through no fault of the Adviser, provided that such
information shall be deemed Confidential Information until such time as it
becomes publicly available or generally known.

 

7.2      The Adviser shall retain all Confidential Information in confidence and
shall comply with any and all procedures adopted from time to time to protect
and preserve the confidentiality of any Confidential Information. The Adviser
shall not at any time, during or after the term of this Agreement, directly or
indirectly, divulge, use or permit the use of any Confidential Information,
except as required by the Adviser's services under this Agreement. Adviser
agrees to employ reasonable steps to protect Confidential Information from
unauthorized or inadvertent disclosure, but at a minimum to the same extent as
the Adviser protects the Adviser's own confidential information of similar
value. Upon expiration or termination of this Agreement and upon the Company's
request during the term of this Agreement, the Adviser shall promptly destroy,
or return at the Company’s option and expense, any and all tangible Confidential
Information (whether written or electronic) to the Company, including all
copies, abstracts or derivatives thereof.

 

3 

 

 

7.3      The Company shall own all right, title and interest relating to all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by the Adviser or jointly with others in the
course of the Adviser's performance of services under this Agreement or using
the Company's Confidential Information (collectively, "Developments"). The
Adviser agrees to make full and prompt disclosure to the Company of all
Developments and provide all Developments to the Company. Adviser hereby assigns
to the Company or its designee all of the Adviser's right, title and interest in
and to any and all Developments. The Adviser agrees to cooperate fully with the
Company, both during and after the term of this Agreement, with respect to the
procurement, maintenance and enforcement of intellectual property rights (both
in the United States and foreign countries) relating to any Developments. The
Adviser shall sign all documents which may be reasonably necessary or desirable
in order to protect the Company's rights in and to any Development, and the
Adviser hereby irrevocably designates and appoints each officer of the Company
as the Adviser's agent and attorney-in- fact to execute any such documents on
the Adviser's behalf, and to take any and all actions reasonably necessary or
desirable in order to protect its rights and interests in any Development.
Notwithstanding anything to the contrary above, this Section 7.3 does not apply
to an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
Adviser's own time, unless the invention results from any work performed by the
Adviser for the Company under this Agreement.

 

7.4      The Adviser acknowledges that the Company competes with other
businesses that are or could be located anywhere; that the provisions of this
Agreement are reasonable and necessary to protect and preserve the Company's
business interests; and that the unauthorized disclosure, use or disposition of
any Confidential Information in breach of this Agreement may cause irreparable
harm and significant injury for which there is no adequate remedy at law.
Accordingly, the parties agree the Company shall have the right to seek
immediate injunctive relief in the event of any breach or threatened breach of
the obligations in this Section 7, without security or bond, in addition to any
other remedies that may be available to the Company at law or in equity. The
terms and provisions of this Section 7 shall survive termination or expiration
of this Agreement.

 

8.     Publicity. The Company shall, with prior written approval by the Adviser,
have the right to use the name, biography and picture of the Adviser on the
Company's website, marketing and advertising materials during the term of this
Agreement.

 

9.     Other Relationships. The Company acknowledges that the Adviser may
provide business and financial consulting services and advice of the type
contemplated by this Agreement to others. During the term of this Agreement, the
Adviser shall provide the Company with prior written notice if the Adviser
intends to provide any services, as an employee, officer, director, consultant
or otherwise, to any company or entity that competes directly with the Company,
which written notice shall include the name of the competitor.

 

4 

 

 

10.      No Conflicts. The Adviser represents and warrants to the Company that
the Adviser is free to enter into this Agreement and the services to be provided
pursuant to this Agreement are not in conflict with any other contractual or
other obligation to which the Adviser is bound.

 

11.     Notices. Notices are to be delivered in writing, in the case of the
Company, to 112 West 34th Street, 18th Floor, New York, New York 10120,
Attention: Chief Executive Officer, and in the case of the Adviser, to 84 Fox
Hollow Lane, Southampton, New York 11968, or to such other address as may be
given by each party from time to time in under this Section. Notices shall be
deemed properly given upon personal delivery, the day of delivery by overnight
carrier, or three (3) days after deposit in the U.S. mail.

 

12.      Parties in Interest. This Agreement is made solely for the benefit of
the Adviser and the Company. No other person shall acquire or have any right
under or by virtue of this Agreement.

 

13.     Entire Agreement; Amendments; Severability; Counterparts. This Agreement
constitutes the entire agreement and understanding of the parties, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth in this
Agreement. No provision of this Agreement may be amended, modified or waived,
except in a writing signed by the parties. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision, and if any restriction in this Agreement is found by a
court to be unreasonable or unenforceable, then such court may amend or modify
the restriction so it can be enforced to the fullest extent permitted by law.
The section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement. This Agreement
may be executed by electronic signature in any number of counterparts, each of
which together shall constitute one and the same instrument.

 

14.     Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
conflict of law principles. Any action arising out of this agreement shall be
brought exclusively in a court of competent jurisdiction located in New York,
New York.

 

15.     Authority. This Agreement has been duly authorized, executed and
delivered by and on behalf of the Company and the Adviser.

5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  LION BIOTECHNOLOGIES, INC.       By: /s/ Molly Henderson   Name: Molly
Henderson   Title: Chief Financial Officer

 



  ELMA HAWKINS       /s/ Elma Hawkins  









  

6 

 

  

Schedule 1



 

Duties

 

As a Board Adviser, you shall:

 

·Attend and participate in up to three meetings of the Board. Your attendance at
Board meetings shall be at the Board's invitation only. If you are invited to
attend a Board meeting, your status will be as an observer, without any right to
vote on matters submitted to a vote of the Board.

 

·Participate in up to six advisory calls with members of the Board which shall
last no one than one (1) hour each.

 

·Be available upon reasonable advance notice to provide telephonic guidance and
consultation to members of the Board and/or the Company's Chief Executive
Officer on as as-needed basis.

 

The total number of hours that Adviser shall be required to provide services
under this Agreement shall not exceed twenty (20) hours in each of the three
30-day periods of this Agreement.

 

7 

